UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F oREGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-29360 RiT TECHNOLOGIES LTD. (Exact name of Registrant as specified in its charter) Israel (Jurisdiction of incorporation or organization) 24 Raoul Wallenberg Street, Tel Aviv, Israel (Address of principal executive offices) Eran Erov, VP Finance RiT Technologies Ltd. 24 Raoul Wallenberg Street, Tel Aviv, Israel Tel: +972-77- 270-7210 Fax: +972-77- 270-7211 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Ordinary Shares, NIS 0.8 par value per share NASDAQ Capital Market Warrants to purchase Ordinary Shares, at an exercise price of $2.50 per share NASDAQ Capital Market Securities registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report (December 31, 2014): 15,541,306 Ordinary Shares (excluding 2,125 Ordinary Shares held as treasury shares) and 1,725,000 Warrants. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesxNo ` If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. oYesxNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such reports). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: x U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board o Other If "Other" has been checked in response to the previous question indicate by check mark which financial statements the registrant has elected to follow: o Item 17o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo TABLE OF CONTENTS PART I 1 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3. KEY INFORMATION 1 ITEM 4. INFORMATION ON THE COMPANY 15 ITEM 4A. UNRESOLVED STAFF COMMENTS 15 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 26 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 40 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 53 ITEM 8. FINANCIAL INFORMATION 60 ITEM 9. THE OFFER AND LISTING 61 ITEM 10. ADDITIONAL INFORMATION 63 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 82 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 83 PART II 84 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 84 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 84 ITEM 15. CONTROLS AND PROCEDURES 84 ITEM 16: [RESERVED] 85 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 85 ITEM 16B. CODE OF ETHICS 85 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 85 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 86 ITEM 16E.PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 86 ITEM 16F.CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 86 ITEM 16G.CORPORATE GOVERNANCE 87 ITEM 16H.MINE SAFETY DISCLOSURE 87 PART III 88 ITEM 17.FINANCIAL STATEMENTS 88 ITEM 18.FINANCIAL STATEMENTS 88 ITEM 19.EXHIBITS 89 INTRODUCTION Unless indicated otherwise by the context, all references in this annual report to: · "RiT","we", "us", "our",the "Registrant" or the "Company" are to RiT Technologies Ltd. and its wholly-owned subsidiaries; · “APAC” are to Asia Pacific; · “CIS” are to the Commonwealth of Independent States, i.e., Russia and the countries comprising the former Soviet Union; · "Companies Law" or the "Israeli Companies Law" are to the Israeli Companies Law, 5759-1999, as amended; · "Convertible Loan Agreement" or "Convertible Loan" are to the Convertible Loan Agreement between RiT and STINS COMAN, dated June 11, 2009, as amended on June 17, 2009, February 17, 2010, April 14, 2011, December 8, 2011, April 17,2012, August 6, 2012,October 23, 2012 and August 12, 2014; · "dollars" or "$" are to United States Dollars; · "Enterprise" and "carrier" relate to the sectors we formerly identified as "datacom" and "telecom," respectively, with our enterprise solutions also referred to as our "IIM solutions"; · "IIM" are to Intelligent Infrastructure Management; · "Invencom" are to Invencom Technologies Ltd. (formerly known as Quartz (Israel) Commerce & Investments Ltd.), an Israeli private company owned by the wife of Mr. Sergey Anisimov, Chairman of the Board of Directors of the Company and president of STINS COMAN; · “IWON” are to our Indoor Wireless Optical Network technology; · “NGN” are to Next Generation Networks; · “NIS” are to New Israeli Shekels, the currency of the State of Israel; · "R&D" are to research and development; · "SEC" are to the United States Securities and Exchange Commission; and · “STINS” or “STINS COMAN” are to STINS COMAN Incorporated, a Russian corporation headquartered in Moscow, Russia, and which is our largest shareholder. Incorporation by Reference Statements made in this annual report concerning the contents of any contract, agreement or other document are summaries of such contracts, agreements or documents and are not complete descriptions of all of their terms.If we filed any of these documents as an exhibit to this annual report or to any registration statement or annual report that we previously filed, you may read the document itself for a complete description of its terms,and the summary included herein is qualified by reference to the full text of the document which is incorporated by reference into this annual report. Trademarks We have obtained trademark registrations for our name "RiT" (together with our logo) and for our products "PatchView", "Centermind" and "Beamcaster". Unless indicated otherwise by the context, trade names, trademarks and/or service marks appearing throughout this annual report are trademarks of RiT, its subsidiaries and/or its affiliates and may be registered in certain jurisdictions. Cautionary Statement Concerning Forward-Looking Statements Except for the historical information contained in this annual report, the statements contained in this annual report are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, Section 21.E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, and the Private Securities Litigation Reform Act of 1995, as amended, and other federal securities laws with respect to our business, financial condition and results of operations.Such forward-looking statements reflect our current view with respect to future events and financial results. We urge you to consider that statements which use the terms “anticipate,” “believe,” “expect,” “plan,” “intend,” “estimate,” and similar expressions are intended to identify forward-looking statements.We remind readers that forward-looking statements are merely predictions and therefore inherently subject to uncertainties and other factors and involve known and unknown risks that could cause the actual results, including revenues from agreements we signed, performance, levels of activity, our achievements, or industry results, to be materially different from any future results, performance, levels of activity, or our achievements, or industry results, expressed or implied by such forward-looking statements. Such forward-looking statements appear in Item 3.D “Risk Factors”, Item 4 “Information on the Company” and Item 5 “Operating and Financial Review and Prospects” as well as elsewhere in this annual report. The forward-looking statements contained in this annual report are subject to risks and uncertainties, including those discussed under Item 3.D “Risk Factors” and in our other filings with the SEC.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. Except as required by applicable law, including the securities laws of the United States, we undertake no obligation to publicly release any update or revision to any forward-looking statements to reflect new information, future events or circumstances, or otherwise after the date hereof. PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3.KEY INFORMATION 3.A. Selected Financial Data We have derived the following selected consolidated balance sheet data as of December 31, 2014 and 2013, and the selected consolidated operating data for the years ended December 31, 2014, 2013 and 2012 from our audited consolidated financial statements included elsewhere in this annual report, which have been prepared in accordance with generally accepted accounting principles in the United States, or U.S. GAAP. We have derived the following selected consolidated balance sheet data as of December 31, 2012, 2011 and 2010 and the selected consolidated operating data for the years ended December 31, 2011 and 2010 from our audited consolidated financial statements which have been prepared in accordance with U.S. GAAP and that were filed with the SEC and are not included in this annual report. You should read the following selected consolidated financial data together with "Item 5. - Operating and Financial Review and Prospects" and our consolidated financial statements and notes thereto and the other financial information appearing elsewhere in this annual report. Operating Data Year Ended December 31, (In thousands of US dollars except share and per share data) Sales $ Cost of sales Gross profit Operating expenses: Research and development, gross Less – Government Grants ) ) - - ) Research and development, net Sales and marketing General and administrative Total operating expenses Operating loss ) Financing expenses, net ) Other income (expense), net (7 ) - - 32 - Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share - Basic and diluted $ ) $ ) $ ) $ ) $ ) Weighted average number of ordinary shares outstanding - Basic and diluted Balance Sheet Data As of December 31, (In thousands of US dollars) Working capital $ Total assets Share capital and additional paid-in capital (less treasury stock) Shareholders' equity 3.B.Capitalization and Indebtedness Not applicable. 3.C.Reasons for the Offer and Use of Proceeds Not applicable. 3.D.Risk Factors Investing in our securities involves a high degree of risk and uncertainty. You should carefully consider the risks and uncertainties described below, in addition to the other information contained elsewhere in this annual report, before investing in our securities. The following risk factors are not the only risk factors facing our company. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our business. If any of the following risks actually occurs, our business, prospects, financial condition and results of operations could be seriously harmed 2 Risks Related to Our Business We have a history of operating and net losses and we expect to incur additional losses in the foreseeable future. We incurred net losses and negative cash flows from operating activities in each fiscal year since 2007 and we expect such losses and negative cash flows to continue in the foreseeable future. As of December 31, 2014, 2013 and 2012, we had working capital of $4,715,000, $9,106,000 and $4,965,000, respectively, and shareholders’ equityof $3,929,000, $7,429,000 and $2,290,000, respectively. For the years ended December 31, 2014, 2013 and 2012, we incurred net losses of $9,399,000, $9,528,000 and $11,107,000, respectively. We expect that we will continue to incur net losses and negative cash flows in 2015, even if our revenues increase as planned, and we may never achieve profitability. Even if we do achieve profitability in the future, we may not succeed in sustaining or increasing it on a quarterly or annual basis and we cannot assure that any future net income will offset our cumulative losses, which, as of December 31, 2014, were $71.7 million. We have invested, and intend to continue to invest, significant resources in a new line of products based upon an unproven technology with which we have no meaningful previous experience. In 2013 we introduced Beamcaster™, the first product in our indoor wireless optical network product family, addressing mainly the needs of open space officesand during the third quarter of 2013 we commenced selling initial pilot installations of Beamcaster™. During 2014, we identified a number of issues in our Beamcaster product relating to the number of ports in the product and the optimal market for this product (i.e., high density open space offices), and are currently working on upgrading the Beamcaster configurationas well as making marketing efforts to penetrate said optimal market. In order to leverage the IWON technology for other commercial applications, we continue to invest resources in developing and commercializing this technology. For example, we are currently examining additional potential applications for our IWON technology, primarily for a few industrial fields such as robotics communication applications, which may extend the time and increase the resources needed to complete the development and commercialization of this technology line. While we believe that our experience in developing IIM solutions that optimize cable infrastructure is associated with the targeted markets of Beamcaster™, we do not have any meaningful previous experience in developing, marketing or distributing this type of product. The success of this new line of products will depend, among other factors, on market acceptance of the benefits anticipated from Beamcaster™. In addition, as we continue the development of the Beamcaster family of products and IWON technology, we may encounter additional technical or other difficulties that could delay the timely introduction of enhancements to these products. Even if we are able to successfully continue the development of these products, we expect it will take at least the remainder of 2015 before the development and manufacturing costs of the Beamcaster™ stabilize, which is expected to adversely affect operating results during such period. Marketing, sales and customer support of the Beamcaster™ products, especially if Beamcaster™ systems are mass produced, will likely require investment in additional resources and reconsideration of our sales and marketing strategy.There is no assurance that this new product line will be successful or that we will be able to recover the costs incurred in developing and marketing this product line based on our indoor wireless optical network technology. If we are unable to introduce these products on a timely and cost-effective basis and to gain market acceptance for such products, our business, prospects, financial condition and results of operations may be materially adversely affected. To support our long-term growth strategy, we may need to raise additional financing. If we are unsuccessful, we may not be able to carry out our long-term strategy as planned. Revenues generated from our operations are not presently sufficient to sustain our operations. Although we anticipate that our existing capital resources, including availability of funds under the Convertible Loan, as described elsewhere in this annual report, will be adequate to satisfy our working capital and capital expenditure requirements for the next twelve months, we may need to raise additional funds to support the execution of our long-termgrowth strategy described elsewhere in this annual report. There can be no assurance that additional funds will be available when needed from any source, including debt or equity financing, or, if available, will be available on terms that are acceptable to us. Also, the terms of securities we may issue in future capital transactions may be more favorable for our new investors. Newly issued securities may include preferences, superior voting rights, the issuance of warrants or other derivative securities. Further, we may incur substantial costs in pursuing future capital and/or financing, including investment banking fees, legal fees, accounting fees, printing and distribution expenses and other costs. We may also be required to recognize non-cash expenses in connection with certain securities we may issue, such as convertible notes and warrants, which will adversely impact our financial condition. Our ability to obtain needed financing may be impaired by such factors as the capital markets and our history of losses, which could impact the availability or cost of future financings. 3 Global economic conditions may materially adversely affect our business. Our business and financial condition is affected by global economic conditions. For example, starting in late 2008 and lasting through much of 2009, a steep downturn in the global economy sparked by uncertainty in credit markets and deteriorating consumer confidence, reduced technology spending by many organizations. In the past several years, credit and sovereign debt issues have destabilized certain European economies as well and thereby increased global macroeconomic uncertainties. Uncertainty about current global economic conditions continues to pose a risk as customers may postpone or reduce spending in response to restraints on credit. Should the economic slowdown increase and/or companies in our target markets reduce capital expenditures, it may cause our customers to reduce or postpone their technology spending significantly, potentially resulting in reductions in sales of our products, longer sales cycles, collectability delays, non-payment for product, slower adoption of new technologies and increased price competition. In addition, if the market is flat and customers experience low visibility we may not be able to increase our sales. Each of the above scenarios could have a material adverse effect on our business, operating results, prospects and financial condition. Although our internal control over financial reporting was considered effective as of December 31, 2014, there is no assurance that our internal control over financial reporting will continue to be effective in the future, which could result in our financial statements being unreliable, government investigation or loss of investor confidence in our financial reports. The Sarbanes-Oxley Act of 2002, or SOX, imposes certain duties on us. Our efforts to comply with the management assessment requirements of Section 404(a) of SOX have resulted in a devotion of management time and attention to compliance activities, and these efforts are expected to require the continued commitment of significant resources. For example, we identified a material weakness in our internal control over financial reporting related to our revenue recognition process for the years ended December 31, 2012 and 2011 and, as a result, we had to implement a remediation plan designed to address this specific material weakness as well as other SOX requirements during 2013 and 2012.If we fail to maintain the adequacy of our internal controls, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal control over financial reporting. We may also identify material weaknesses or significant deficiencies in our internal control over financial reporting. In addition, such internal control has not and is not currently required to be audited. In the future, if we are unable to assert that our internal controls are effective, our investors could lose confidence in the accuracy and completeness of our financial reports, which in turn could cause our stock price to decline. Failure to maintain effective internal control over financial reporting could also result in investigation or sanctions by regulatory authorities. 4 We may experience significant fluctuations in our quarterly financial performance. Our quarterly operating results may fluctuate significantly due to a number of factors, including the size, timing and shipment of orders; customer budget cycles and budgetary freezes; the timing of introductions of new products or product upgrades (both ours and those of our competitors); customer order deferrals in anticipation of new products or product upgrades; the mix of product sales; software and hardware development problems; product quality problems; product pricing; our effective provision of customer support; and the relatively low level of general business activity during the summer months in the European market. In addition, because our customers typically request delivery within two to four weeks of order placement (which generally follows extensive sales efforts that take place over an extended period of time), a majority of our quarterly sales derive from orders placed in that quarter and, consequently, changes in the timing of expected large orders can significantly impact our operating results for that quarter. For the foregoing reasons, we believe that quarter-to-quarter comparisons of our results of operations are not necessarily meaningful and that our operating results for any particular quarter should not be relied upon as an indication of future performance. Also, our quarterly operating results for future periods may be below the expectations of public market analysts and investors.In such event, it is likely that the price of our ordinary shares would be materially adversely affected. Since our order backlog is limited, we have a limited ability to project our future sales. Since we have a limited order backlog, our revenues for any specific quarter are dependent primarily on orders received and delivered during that same quarter. A delay in the recognition of revenue, even from one customer, may have a significant negative impact on our results of operations for a given period. We base our decisions regarding our operating expenses on anticipated revenue trends, and our expense levels are relatively fixed, or require some time for adjustment. Because only a small portion of our expenses varies with our revenues, if revenue levels fall below our expectations, our earnings will decrease. We depend upon independent distributors, representatives and strategic alliance partners for a significant portion of our sales. Our sales strategy relies primarily upon sales through independent distributors, resellers/integrators, original equipment manufacturers, or OEMs, and other strategic alliance partners with major cabling companies. While we are highly dependent upon acceptance of our products and solutions by such third parties and their active marketing and sales efforts relating to our products and solutions, most of our OEMs and distributors are not obligated to deal with us exclusively, and are not contractually subject to minimum purchase requirements.In addition, some of our distributors may sell competing products or solutions. As a result, our distributors may give higher priority to products or services of our competitors or their own products and solutions, thereby reducing their efforts to sell our products and services. There can be no assurance that such distributors, representatives or strategic alliance partners will act as effective sales agents for us, that they will remain our partners, or that, if we terminate or lose any of them, we will be successful in replacing them. Any such disruption in our distribution channels could adversely affect our business, operating results and financial condition. We have discontinued our Carrier product line and are still subject to warranty obligations and possible technical and logistic support to our Carrier customers. In December 2012, we declared the end-of-life of our Carrier products and as a result we recorded an inventory write-off totaling approximately $0.7 million in our fourth quarter 2012 financial results. If an opportunity arises, we may still sell Carrier products already existing in our written- off inventories but we do not expect any meaningful sales. In addition, despite the discontinuance, we may still be subject to warranty obligations and possible technical and logistic support for Carrier transactions carried out in the past and/or in the future as aforesaid. 5 To remain competitive, we must develop new products and enhancements to existing products on a timely and cost-effective basis. Our target markets are characterized by rapidly changing technology, changing customer requirements, relatively short product lifecycles, evolving industry standards and frequent new product introductions. The dynamism that characterizes our target markets is both an opportunity and a challenge for RiT. However, changes in technologies, customer requirements and industry standards and new product introductions by our existing competitors or by new market entrants could reduce the markets for our products or require us to develop new products and we cannot guarantee that we will emerge as the market leaders. Therefore, our ability to correctly anticipate changes in technology and customer requirements and to secure timely access to information concerning the emergence of new industry standards, as well as our ability to develop, manufacture and market new and enhanced products successfully and on a timely basis, are significant factors in our ability to remain competitive. We continue to develop new products and technologies. For example, during 2012 we acquired the technology underlying Beamcaster™ and we intend to continue to invest resources in developing such product. However, there can be no assurance that Beamcaster™ or our other products will be successful or profitable, or that we will not encounter technical or other difficulties that could delay the introduction of these or other new or enhanced products in the future.In addition, it often takes several months before the development and manufacturing costs of new products stabilize, which may adversely affect operating results during such period. If we are unable to introduce new or enhanced products on a timely and cost-effective basis and to gain market acceptance for such products, our business, financial condition and results of operations may be materially adversely affected. We operate in exceedingly competitive markets. The markets for our products and solutions are very competitive, and we expect that they will become more competitive in the future. Increased direct and indirect competition could adversely affect our revenues and profitability, whether through pricing pressure, loss of market share and/or other factors. Many of our competitors are far larger, have substantially greater resources (including financial, technological, manufacturing and marketing and distribution capabilities) and are much more widely recognized than we are. There can be no assurance that we will be able to compete successfully against existing or new competitors as the market for our products and solutions evolves and the level of competition increases. Moreover, there can be no assurance that we will be able to differentiate our products and solutions from the products and solutions of our competitors or to develop or introduce successfully new products and solutions that are less costly or offer better performance than those of our competitors or that competition will not have a material adverse effect on our future revenues and, consequently, on our business, prospects, financial condition and results of operations. We are dependent, to some extent, on third-party assembly and manufacturing vendors to provide our finished products as well as other suppliers. Our manufacturing process requires unique production and testing equipment that was designed and produced especially for our products. Since we outsource our manufacturing process to third-party assembly and manufacturing vendors, these vendors have the required know-how, certifications and special tooling needed for production of our products. If we are unable to continue to acquire products from these vendors on acceptable terms, or should any of them cease to supply us with such products for any reason, we may not be able to identify and integrate an alternative source of supply in a timely fashion or at the same costs. Any transition to one or more alternate manufacturers would likely result in delays, operational problems and increased costs, and may limit our ability to deliver our products to our customers on time for such transition period, any of which could result in a material adverse effect on our business, prospects, financial condition and results of operations. 6 In addition, certain components used in our products and solutions are presently available from, or supplied by, only one source, and certain other components are available only from limited sources. Although we do not have long-term supply contracts with some of our existing suppliers, we have generally been able to obtain supplies of components in a timely manner under acceptable terms, while working to establish alternative suppliers for all products. However, there can be no assurance that delays in key component or product deliveries will not occur in the future due to shortages resulting from the limited number of suppliers, the financial condition or other difficulties of such suppliers. Any inability to obtain sufficient key components or to develop alternative sources for such components, if and as required in the future, could result in delays, interruptions or reductions in product shipments, which could have a material adverse effect on our customer relationships and, in turn, on our business and results of operations. In addition, the components used in our products may be subject to significant volatility in prices for raw materials and components. Significant volatility in prices for raw material and components may result in a required increase in prices that, if we are unable or fail to apply, may adversely affect the results of our operations. Our international sales may expose us to additional risks. We currently market our products and solutions in numerous countries and are subject to many risks associated with international sales, including limitations and disruptions resulting from the imposition of government controls, local taxes, national standardization and certification requirements, export license requirements, economic or political instability, trade restrictions, changes in tariffs, currency fluctuations and difficulties in managing international operations. Any of these risks could have a material adverse effect on our ability to deliver our products, solutions and services on a competitive and timely basis, or to collect payments from customers in these countries and on our results of operations. For example, we are required to comply with European Union Directives with respect to environmental standards. There is no assurance that we will not encounter difficulties in connection with the sale of our products and solutions in the future or that one or more of these factors will not have a material adverse effect on our business, prospects, financial condition and results of operations. We may be subject to warranty and product liability claims. Our product warranties permit customers to return any products deemed to be defective for repair or replacement. In general, it is our policy to grant a warranty for the hardware components of our products for periods ranging from 12 to 24 months. This policy does not apply to our cabling systems solutions, for which, when installed by a certified cabling installer, we provide a warranty ranging from 20-years to 25 years, depending on the relevant warranty. These warranty periods are customary in the structured cabling industry, but significantly longer than product warranties generally offered in other industries. We may also be subject to other direct and indirect product liability claims, and our reputation may suffer in the event of any warranty claims or product failures. Although we have obtained insurance coverage to help limit our exposure to potential material warranty claims, we cannot assure that such claims would not exceed the available insurance coverage or would not otherwise have a material adverse effect on our business, prospects, financial condition and results of operations. Changes in exchange rates between currencies may negatively impact our costs. Most of our revenues are denominated in U.S. dollars or dollar-linked. We collect a portion of our revenues in Europe in Euros. Most of our purchases of materials and components, and most of our marketing costs, are denominated in dollars or are dollar-linked. However, a material portion of our expenses, including salaries and personnel expenses paid in Israel, are denominated in New Israeli Shekels, or NIS. As a result, we are exposed to several risks, including that either the NIS or the Euro may increase in value relative to the dollar. If either of such events occurs, the dollar cost of our operations in Israel or Europe will increase and our dollar-measured operating results will be adversely affected. For example, during 2013, we witnessed a strengthening of the average exchange rate of the NIS against the dollar, which increased the dollar value of Israeli expenses. 7 Risks Related to Our Intellectual Property If we fail to establish, maintain and enforce intellectual property rights with respect to our technology, our business, prospects, financial condition and results of operations may be materially adversely affected. We are dependent upon our proprietary technology and we rely upon a combination of patents, designs, patent applications, contractual rights, trade secrets, copyrights, non-disclosure agreements and technical measures to establish and protect our proprietary rights in our products, systems and technologies. In addition, we enter into nondisclosure and confidentiality agreements with our employees and with certain suppliers and customers with access to sensitive information. We have filed patent applications with respect to certain aspects ofour technologies and have obtainednumerous patents in a number of jurisdictions. Certain aspects of our Beamcaster™ technology are currently either subject to patents we have been granted or are patent-pending. However, we cannot be certain that patents will be issued or granted with respect to applications that are currently pending, or that issued or granted patents will not later be found to be invalid or unenforceable. In addition, we cannot provide any assurances that the patents that have been issued will provide sufficient protections for our technology against competitors and that any of our outstanding patent applications, including the ones related to our Beamcaster™ technology, will ultimately result in issued patents. Also, the laws of some of the foreign jurisdictions in which we sell and seek to sell our products (such as China) may afford little or no protection of our intellectual property rights. We cannot assure you that third parties will not assert infringement claims against us based on foreign intellectual property rights and laws that are different from those established in the United States. In addition, patents and other intellectual property rights held by third parties in specific territories could prevent or discourage us from selling our products in such territories. While we strive to maintain systems and procedures to protect the confidentiality of our trade secrets and technical know-how, these systems and procedures may fail to provide an adequate degree of protection. For example, although we generally enter into agreements withour employees, consultants, advisors, and strategic partners restricting the disclosure and use of trade secrets, technical know-how and confidential information, we cannot provide any assurance that these agreements will be sufficient to prevent unauthorized use or disclosure of our trade secrets and technical know-how. Our commercial success will depend in part on our ability to obtain additional patents and other intellectual property rights to maintain adequate protection of our technologies in the United States and other countries. If we do not adequately protect our patents and other intellectual property, competitors may be able to use our technologies and erode or negate any competitive advantage we may have, which could harm our business and ability to achieve profitability. Monitoring and policing unauthorized use and disclosure of intellectual property is difficult. If we learned that a third party was in fact infringing or otherwise violatingour intellectual property, we may need to enforce our intellectual property rights including through litigation. Litigation relating to our intellectual property may not prove successful and might result in substantial costs and diversion of resources and management attention. From the standpoint of our customers, the strength of the intellectual property under which we may grant licenses can be a determinant of the value of these licenses. If we are unable to secure, protect and enforce our intellectual property, it may become more difficult for us to attract new customers. Any such development could have a material adverse effect on our business, prospects, financial condition and results of operations. 8 We may face claims that we are violating the intellectual property rights of others. We may face claims, including from direct competitors, asserting that the commercial use of our technology infringes or otherwise violates the intellectual property rights of others. We cannot be certain that our technologies and processes do not violate the intellectual property rights of others. We expect that we may increasingly be subject to such claims as our revenues and market profile grows. If we were found to be infringing or otherwise violating the intellectual property rights of others, we could face significant costs to implement work-arounds, and we cannot provide any assurance that any such work-around would be available or technically equivalent to our current technology. In such cases, we might need to license a third party’s intellectual property, and such required licenses might not be available on acceptable terms, or at all. If we are unable to work around such infringement or obtain a license on acceptable terms, we might face substantial monetary judgments against us or an injunction, which might cause us to cease operations. In addition, even if we are not infringing or otherwise violating the intellectual property rights of others, we could nonetheless incur substantial costs in defending ourselves in suits brought against us for alleged infringement. Also, if any license agreements provide that we will defend and indemnifyour customers for claims against them relating to any alleged infringement of the intellectual property rights of third parties in connection with such customers’ use of our technologies, we may incur substantial costs defending and indemnifying customers to the extent they are subject to these types of claims. Such suits, even if without merit, would likely require our management team to dedicate substantial time to address the issues presented. Any claims brought against us or any customer licensees alleging that we have violated the intellectual property of others could have a material adverse effect on our business, prospects, financial condition and results of operations. Intellectual property litigation may lead to unfavorable publicity that harms our reputation and causes the market price of our ordinary shares to decline. During the course of any intellectual property litigation, there could be public announcements of the results of hearings, rulings on motions, and other interim proceedings in the litigation. If securities analysts or investors regard these announcements as negative, the perceived value of our products, services or intellectual property could be diminished and the market price of our ordinary shares may decline as a result. Under applicable employment laws, we may not be able to enforce covenants not to compete and therefore may be unable to prevent our competitors from benefiting from the expertise of some of our former employees. In addition, our Israeli employees may be entitled to seek compensation for their inventions irrespective of their contractual agreements with us. Our agreements with most of our employees and key consultants include non-competition provisions. These provisions prohibit such employees and key consultants, if they cease working for us, from competing directly with us or working for our competitors or clients for a limited period of time. We may be unable to enforce these provisions under the laws of the jurisdictions in which our employees and consultants work and it may be difficult for us to restrict our competitors from benefitting from the expertise our former employees or consultants developed while working for us. For example, Israeli courts have required employers seeking to enforce non-compete undertakings of a former employee to demonstrate that the competitive activities of the former employee will harm one of a limited number of material interests of the employer which have been recognized by the courts, such as the secrecy of a company’s confidential commercial information or the protection of its intellectual property. If we cannot demonstrate that such interests will be harmed, we may be unable to prevent our competitors from benefiting from the expertise of our former employees or consultants and our ability to remain competitive may be diminished. In addition, we cannot guarantee that any waiver of rights by our employees and consultants to receive compensation for service inventions will be upheld by Israeli courts even when our agreements with them include provisions regarding assignment and waiver of rights in respect of inventions created within the course of their employment with us, including in respect of "service inventions" as defined under the Israeli Patents Law, 1967. 9 Risks Related to our Relationship with STINS COMAN STINS COMAN and its affiliates beneficially own 78.4% of our ordinary shares and may therefore be able to control the outcome of matters requiring shareholder approval. As of April 13, 2015, STINS COMAN and Invencom together beneficially owned approximately 78.4% of our outstanding shares. Accordingly, STINS COMAN has, subject to special approvals required by Israeli law for transactions involving controlling shareholders, sufficient voting power to elect all of our directors (subject to the provisions of the Companies Law with regard to outside directors), control our management and approve or reject any merger or similar transaction. Mr. Sergey Anisimov, the Chairman of our Board of Directors, is the President of, and owns a majority interest in, STINS COMAN. This concentration of ownership of our ordinary shares could delay or prevent proxy contests, mergers, tender offers, open-market purchase programs or other purchases of our ordinary shares that might otherwise give our shareholders the opportunity to realize a premium over the thenprevailing market price for our ordinary shares. It could also adversely affect our share price.In addition, the market price of our ordinary shares may be adversely affected by events relating to STINS COMAN that are unrelated to us. We may be affected by transactions with STINS COMAN. We are engaged and may in the future engage in transactions with STINS COMAN or its affiliates. In particular, STINS COMAN has been our non-exclusive distributor in the CIS market, for our enterprise products since 1994, and in 2015 we appointed RiT CIS Ltd., or RiT CIS, a Russian company affiliated with Stins Coman, as an additional non-exclusive distributor of our products in Russia and the CIS. In addition, in 2012, we acquired the Beamcaster technology from Invencom, a technology for which we continue to dedicate significant resources. We believe that such transactions are beneficial to us and are, or will be, conducted upon terms that are no less favorable to us than would be available to us from unaffiliated third parties. However, STINS COMAN could, subject to compliance with provisions of Israeli law concerning related-party transactions, exercise its influence over our affairs in its own interest. Some members of our Board of Directors may have conflicts of interest with us. Mr. Sergey Anisimov, the Chairman of our Board of Directors, and Mr. Boris Granovsky, a member of our Board of Directors, are executive officers and directors of STINS COMAN. In addition, Mr. Anisimov owns a majority interest in STINS COMAN and Mr. Granovsky owns a minority interest in STINS COMAN. Accordingly, these individuals may occasionally have conflicts of interest with respect to business opportunities and similar matters that may arise in the ordinary course of RiT’s and STINS COMAN’s businesses. Risks Related to Our Securities The price of our ordinary shares and warrants may be volatile. Our ordinary shares and the warrants we issued as part of our public offering in November 2013 have experienced significant market price and volume fluctuations in the past and may experience significant market price and volume fluctuations in the future. There can be no assurance that the volatility of our share and warrant prices and trading volumes therein will not continue or increase. A substantial decrease in market price of our ordinary shares or warrants and low trading volumes could frustrate our efforts to raise funds through both debt and equity, discourage potential customers and partners from doing business with us, and could result in a material adverse effect on our business, financial condition and results of operations. Market fluctuations could also adversely affect the price of our ordinary shares and warrants. 10 We may not satisfy the NASDAQ Capital Market's requirements for continued listing.If we cannot satisfy these requirements, NASDAQ could delist our ordinary shares and warrants. Our ordinary shares and warrants are listed on the NASDAQ Capital Market, or NASDAQ, under the symbol RITT. For our ordinary shares to continue to be listed on NASDAQ, we are required to satisfy a number of conditions, including a minimum bid price of at least $1.00 per share, a market value of our publicly held shares, or MVPHS, of at least $1 million and shareholders' equity of at least $2.5 million. For our warrants to continue to be listed on NASDAQ, the underlying security, our ordinary shares, generally must be listed on NASDAQ. In past years, we failed to remain in compliance with several of NASDAQ’s continued listing requirements and regained compliance only after we carried out several transactions, including a reverse stock split in August 2009 and several conversions of outstanding amounts under the Convertible Loan into ordinary shares.We cannot assure you that we will continue to remain in compliance with these continued listing requirements in the future. If we are delisted from NASDAQ, trading in our ordinary shares and warrants may be conducted, if available, on the "OTC Bulletin Board Service" or, if available, via another market.In the event of such delisting, an investor would likely find it significantly more difficult to dispose of, or to obtain accurate quotations as to the value of our ordinary shares and warrants, and our ability to raise future capital through the sale of our securities could be severely limited. In addition, if our ordinary shares were delisted from NASDAQ, our ordinary shares could be considered a "penny stock" under the U.S. federal securities laws.Additional regulatory requirements apply to trading by broker-dealers of penny stocks that could result in the loss of an effective trading market for our ordinary shares. The sale of a substantial number of our securities in the public market, or the expectation thereof, could materially adversely affect the market price of our securities and our ability to raise capital through an offering of securities. As of April 13, 2015, we had approximately 15.5 million ordinary shares issued and outstanding, approximately 1 million ordinary shares that are issuable upon exercise of outstanding options under our equity incentive plans with exercise prices ranging from $1.00 - $14.88 per share, and approximately 1.9 million ordinary shares that are issuable upon exercise of outstanding warrants (including the Underwriter Warrants described elsewhere in this annual report) with an exercise price of $2.50 per share. In addition, under the Convertible Loan, STINS COMAN, our controlling shareholder, may further exercise its right to convert its $3.0 million outstanding Convertible Loan into 2,365,867 ordinary shares. Sales of ordinary shares previously issued in private placements or issuable upon exercise of options and warrants or conversion of the Convertible Loan, or even the prospect of such sales or issuances, could materially adversely affect the market price of our ordinary shares and warrants and our ability to raise capital through our offering of securities at acceptable prices. A substantial decrease in the market price of our securities could also discourage potential customers and partners from doing business with us, and could result in a material adverse effect on our business, financial condition, and results of operations. Our warrants are speculative in nature. On November 27, 2013, as part of our public offering of 3.0 million ordinary shares, we issued warrants to purchase 1,725,000 ordinary shares (and additional 150,000 warrants were issued to the underwriter, or the Underwriter Warrants). The warrants do not confer any rights of ownership of ordinary shares on its holders, such as voting rights or the right to receive dividends, but only represent the right to acquire ordinary shares at a fixed price for a limited period of time. Specifically, commencing on the date of issuance, holders of the warrants may exercise their right to acquire the ordinary shares and pay an exercise price of $2.50 per share, subject to adjustment upon certain events, prior to five years from the date of issuance, after which date any unexercised warrants will expire and have no further value. 11 Moreover, the market value of the warrants may be volatile and there can be no assurance that the market value of the warrants will equal or exceed their public offering price. There can be no assurance that the market price of the ordinary shares will ever equal or exceed the exercise price of the warrants, and consequently, whether it will ever be profitable for holders of the warrants to exercise the warrants. Regulations related to conflict minerals may force us to incur additional expenses and may damage our relationship with certain customers. In August 2012, the SEC adopted disclosure and reporting rules intended to improve transparency and accountability concerning the supply of certain minerals, known as conflict minerals (including tantalum, tin, tungsten and gold), originating from the Democratic Republic of Congo (“DRC”) and adjoining countries. These rules require us to determine the origin of certain materials used in our products and to file a report with the SEC on an annual basis disclosing, among other things, whether we use any materials containing conflict minerals originating from the DRC and adjoining countries. If it is determined that our products contain or use any conflict minerals from the DRC or adjoining countries, additional requirements will be triggered. Compliance with conflict mineral disclosure requirements may result inincreased costs of regulatory compliance, potential risks to our reputation, difficulty satisfying any customers that insist on conflict-free products and harm to our business. Since our supply chain is complex, we may not be able to sufficiently verify the origins for these minerals and metals used in our products through the diligence procedures that we implement, which may harm our reputation. In such event, we may also face difficulties in satisfying customers who require that all of the components of our products are certified as conflict mineral free. We do not intend to pay dividends. We have never declared or paid any cash dividends on our ordinary shares. We currently intend to retain any future earnings to finance operations and to expand our business and, therefore, do not expect to pay any cash dividends in the foreseeable future. Risks Related to Operating In Israel Security, political and economic instability in the Middle East may harm our business. We are incorporated under the laws of the State of Israel, and our principal offices and R&D facilities are located in Israel. Accordingly, security, political and economic conditions in the Middle East in general, and in Israel in particular, directly affect our business. Over the past several decades, a number of armed conflicts have taken place between Israel and its Arab neighbors and a state of hostility, varying in degree and intensity, has led to security and economic problems for Israel. Since late 2000, there has also been a high level of violence between Israel and the Palestinians including, most recently, during the summer of 2014, when Israel was engaged in armed conflicts with Hamas, a militia group and political party operating in the Gaza Strip. This violence has strained Israel’s relationship with its Arab citizens, Arab countries and, to some extent, with other countries around the world. Since the end of 2010 several countries in the region, including Egypt and Syria, have been experiencing increased political instability, which led to changes in government in some of these countries, the effects of which are currently difficult to assess. In addition, Iran has threatened to attack Israel and is widely believed to be developing nuclear weapons. Iran is also believed to have a strong influence among extremist groups in areas that neighbor Israel, such as Hamas in Gaza and Hezbollah in Lebanon. This situation may potentially escalate in the future to violent events which may adversely affect Israel and us. In addition, this instability may affect the global economy and marketplace. Any armed conflicts or political instability in the region, including acts of terrorism or any other hostilities involving or threatening Israel, would likely negatively affect business conditions and could make it more difficult for us to conduct our operations in Israel, which could increase our costs and adversely affect our financial results. 12 Furthermore, some neighboring countries, as well as certain companies and organizations, continue to participate in a boycott of Israeli firms and others doing business with Israel or with Israeli companies. Restrictive laws, policies or practices directed towards Israel or Israeli businesses could have an adverse impact on the expansion of our business. In addition, we could be adversely affected by the interruption or curtailment of trade between Israel and its trading partners, a significant increase in the rate of inflation, or a significant downturn in the economic or financial condition of Israel Our commercial insurance does not cover losses that may occur as a result of events associated with the security situation in the Middle East. Although the Israeli government currently covers the reinstatement value of direct damages that are caused by terrorist attacks or acts of war, we cannot assure you that this government coverage will be maintained. Any losses or damages incurred by us could have a material adverse effect on our business. Our operating results may be negatively affected by the obligation of some of our key personnel to perform military service. Some of our executive officers and employees in Israel are obligated to perform military reserve duty annually. In addition, they may also be further subject to being called to active duty at any time under emergency circumstances and could be required to serve in the military for extended periods of time. This could disrupt our operations and harm our business. Because we have received grants from the Office of the Chief Scientist, we are subject to on-going restrictions. We have received grants from the Office of the Chief Scientist of the Israeli Ministry of Economy, known as the Chief Scientist, including recent grants we received during 2014, for R&D programs and intend to apply for further grants in the future. In order to maintain our eligibility for these grants, we must meet specified conditions, including the payment of royalties with respect to grants received. If we fail to comply with these conditions in the future, sanctions (such as the cancellation of grants) might be imposed on us, and we could be required to refund any payments previously received under these programs. Any products developed with funds provided by these grants are required to be manufactured in Israel, unless we obtain prior approval from a governmental committee and we pay increased royalties. In addition, the terms of the Chief Scientist’s grants limit our ability to transfer know-how developed under an approved R&D program outside of Israel. The Government of Israel has reduced the grants available under the Chief Scientist’s program in recent years, and this program may be discontinued or curtailed in the future. If we do not receive these grants in the future, we will be required to allocate other funds to product development at the expense of other operational costs. For more information about grants from the Chief Scientist, see "Item 5.C. – Research and Development, Patents and Licenses" below. It may be difficult to enforce a U.S. judgment against us or our officers and directors and to assert U.S. securities laws claims in Israel. We are incorporated under the laws of the State of Israel. Service of process upon us, our Israeli subsidiaries, our directors and officers and the Israeli experts, if any, named in this annual report, substantially all of whom reside outside the United States, may be difficult to obtain within the United States. Furthermore, because the majority of our assets and investments, and substantially all of our directors, officers and such Israeli experts, if any, are located outside the United States, any judgment obtained in the United States against us or any of them may be difficult to collect within the United States. 13 We have been informed by our legal counsel in Israel that it may also be difficult to assert U.S. securities law claims in original actions instituted in Israel. Israeli courts may refuse to hear a claim based on an alleged violation of U.S. securities laws reasoning that Israel is not the most appropriate forum to bring such a claim. In addition, even if an Israeli court agrees to hear a claim, it may determine that Israeli law and not U.S. law is applicable to the claim. There is little binding case law in Israel addressing these matters. If U.S. law is found to be applicable, the content of applicable U.S. law must be proved as a fact, which can be a time-consuming and costly process. Certain matters of procedure will also be governed by Israeli law. Subject to specified time limitations and legal procedures, under the rules of private international law currently prevailing in Israel, Israeli courts may enforce a U.S. judgment in a civil matter, including a judgment based upon the civil liability provisions of the U.S. securities laws, as well as a monetary or compensatory judgment in a non-civil matter, provided that the following conditions are met: · subject to limited exceptions, the judgment is final and non-appealable; · the judgment was given by a court competent under the laws of the state of the court and is otherwise enforceable in such state; · the judgment was rendered by a court competent under the rules of private international law applicable in Israel; · the laws of the state in which the judgment was given provide for the enforcement of judgments of Israeli courts; · adequate service of process has been effected and the defendant has had a reasonable opportunity to present his arguments and evidence; · the judgment and its enforcement are not contrary to the law, public policy, security or sovereignty of the State of Israel; · the judgment was not obtained by fraud and does not conflict with any other valid judgment in the same matter between the same parties; and · an action between the same parties in the same matter was not pending in any Israeli court at the time the lawsuit was instituted in the U.S. court. Provisions of Israeli law may delay, prevent or make difficult a change of control and therefore depress the price of our stock. Provisions of Israeli corporate and tax law may have the effect of delaying, preventing or making an acquisition of our company more difficult. For example, under the Companies Law, upon the request of a creditor of either party to a proposed merger, the court may delay or prevent the merger if it concludes that there exists a reasonable concern that as a result of the merger the surviving company will be unable to satisfy the obligations of any of the parties to the merger. These provisions could cause our ordinary shares to trade at prices below the price for which third parties might be willing to pay to gain control of us. Third parties who are otherwise willing to pay a premium over prevailing market prices to gain control of us may be unable or unwilling to do so because of these provisions of Israeli law. See “Item 10.B. - Additional Information — Memorandum and Articles of Association — Anti-Takeover Provisions; Mergers and Acquisitions.” 14 Your rights and responsibilities as a shareholder are governed by Israeli law, which may differ in some respects from the rights and responsibilities of shareholders of U.S. companies. We are incorporated under Israeli law. The rights and responsibilities of the holders of our ordinary shares are governed by our Articles of Association and Israeli law. These rights and responsibilities differ in various respects from the rights and responsibilities of shareholders in typical U.S.-based corporations. In particular, a shareholder of an Israeli company has a duty to act in good faith toward the company and other shareholders and to refrain from abusing its power in the company, including, among other things, in voting at the general meeting of shareholders on matters such as amendments to a company’s articles of association, increases in a company’s authorized share capital, mergers and acquisitions and interested party transactions requiring shareholder approval. In addition, a shareholder who knows that it possesses the power to determine the outcome of a shareholder vote or to appoint or prevent the appointment of a director or executive officer in the company has a duty of fairness toward the company. There is limited case law available to assist us in understanding the implications of these provisions that govern shareholders’ actions, and these provisions may be interpreted to impose additional obligations and liabilities on holders of our ordinary shares that are not typically imposed on shareholders of U.S. corporations. ITEM 4. INFORMATION ON THE COMPANY 4.A.History and Development of the Company Corporate History and Details RiT Technologies Ltd. was incorporated under the laws of the State of Israel in 1989 and operates as a company limited by shares under the Israeli Companies Law. Our main offices are located at 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel, telephone number +972-77-2702720. Our address on the Internet is http://www.rittech.com. The information on our website is not incorporated by reference into this annual report. Our agent in the United States is our wholly-owned subsidiary, RiT Technologies, Inc., which was incorporated in 1993 under the laws of the State of New Jersey and is located at 72 South Maple Avenue Ridgewood, New Jersey 07450, telephone number +1-201-512-1970. Our U.S. subsidiary is primarily engaged in the selling and marketing of our products in the United States. We became a publicly-traded company on the NASDAQ Global Market (formerly known as the NASDAQ National Market) upon our initial public offering on July 22, 1997. The listing of our shares was transferred to the NASDAQ Capital Market (formerly known as the NASDAQ SmallCap Market) on January 12, 2004. Our ordinary shares are traded under the symbol RITT and our warrants are traded under the symbol RITTW. Recent Major Business Developments Below is a summary of the major business developments in RiT since January 1, 2014: · Distributor Agreement with RiT CIS. In efforts to realign and improve our sales in the CIS market, we entered into a Distributor Agreement dated January 6, 2015, with 'RiT CIS Ltd., a Russian company affiliated with Stins Coman ("RiT CIS"), whereby we designated RiT CIS as our additional and non-exclusive distributor in said territory (See “Item 7.B - Related Party Transactions” below). 15 · Distributor Agreement with Stins Engineering. In efforts to increase our sales in Singapore and South Asia, we entered into a Distributor Agreement dated February 16, 2015 with Stins Engineering Pte Ltd. ("Stins Engineering"), a Singaporean company affiliated with Stins Coman, whereby we designated Stins Engineering as our non-exclusive distributor in said territory (excluding China and India). (See “Item 7.B - Related Party Transactions” below). · Management changes. In January 2014, Motti Hania, our then Deputy CEO, was appointed as our new President and CEO, replacing Vadim Leiderman, who served as our President and CEO since February 2012. Other management changes include: in June 2014, following receipt of the approval of our shareholders, we appointed Slava Anisimov, the son of Sergey Anisimov, Chairman of our Board of Directors and president of STINS COMAN, as our VP Operations; in October 2014, Raphael Sankar joined our management team in the position of VP Sales & Business Development (Americas & UK); in December 2014, Elan Yaish, our former Deputy CEO and CFO, resigned, and Eran Erov, our Controller, was promoted to VP Finance; and in January 2015, Kobi Haggay, who previously served as our Product Manager, was promoted to be our VP Products. · PV+ product family. During 2014, we continued the marketing of our PV+ product family and have sold and installed to date some pilot installations. Our PV+ product family supports both interconnect and cross-connect network topologies using unique dual-wire bus technology for high speed asynchronous scanning. For a discussion of other important events in the development of our business, see “Item 4.B. - Business Overview.” For a discussion of our principal capital expenditures and divestitures, see Item 5.B "Operating and Financial Review and Prospects –Liquidity and Capital Resources –Principal Capital Expenditure and Divestitures.” 4. B.Business Overview Overview We are a leading provider of IIM solutions and a developer of an innovative indoor optical wireless technology solution: · Our IIM products, including PatchView™, our main IIM solution, provide and enhance security and network utilization for data centers, communication rooms and work space environments. They help companies plan and provision, monitor and troubleshoot their communications networks, maximizing utilization, reliability and physical security of the network while minimizing unplanned downtime. Our IIM solutions are deployed around the world, in a broad range of organizations, including data centers in the private sector, government agencies, financial institutions, airport authorities, healthcare and education institutions. · Our Beamcaster™ product is the first of our IWON technology solutions, targeted mainly for open-space offices. It is designed to help customers streamline deployment, reduce infrastructure design, installation and maintenance complexity and enhance security in a cost effective way. During the third quarter of 2013, we commenced selling initial pilot installations of Beamcaster™. During 2014, we identified a number of issues in our Beamcaster product relating to the number of ports in the product andthe optimal market for this product (i.e., high density open space offices), and are currently working on upgrading the Beamcaster configurationas well as making marketing efforts to penetrate said optimal market. In order to leverage the IWON technology for other commercial applications, we continue to invest resources in developing and commercializing this technology. For example, we are currently examining additional potential applications for our IWON technology, primarily for a few industrial fields such as robotics communication applications. 16 The Market Opportunity and Our Solutions Enterprise Data Centers. The targeted market for our IIM solutions is the enterprise data center market, which consolidates organizational information technology (IT) assets. Enterprise data centers are “all-in-one” facilities that physically house and execute the full range of data management and communication services, including storage, management, process and exchange of digital data and information, while providing application services and management of various data processing such as intranet, telecommunications and information technology. The data center physically houses various equipment, such as multiple servers (web servers, application servers and database servers), data storage devices, computers, switches and routers, load balancers, wire cages or closets, vaults, racks and related equipment. We believe the key challenges that concern participants in this market include reliability (ideally zero or minimal downtime); power consumption; environmental controls; effective disaster recovery solutions; security (physical safety) protection against intruders damaging or stealing the data or equipment and general safety while operating physical connections; full control capabilities for customers over network components; and flexibility and transparency in quantifying performance, billing architectures and efficiency. We believe that our solutions respond to these challenges and market needs by offering a comprehensive solution for enterprise data centers (fully integrated from hardware components through management software and applications), an advantage that enables us to be a comprehensive solution provider. Our IIM solutions address data center concerns by improving planning and deployment while optimizing daily operations, increasing the efficiency of the IT staff, enhancing network continuity, improving security and reducing overall network cost-of-ownership. Our PV+ hardware products support both inter-connect and cross-connect network topologies, reducing the amount of space required for inter-connect installations, the required bill of materials and increasing the efficiency, performance and security within the organization. Our CenterMind™ product supports comprehensive monitoring of power distribution units (PDUs) and monitoring of environmental parameters in data centers, and enables easy integration into the customer work flow, enhanced reporting and increased dashboard capabilities. We intend to leverage our vast experience and track record as a pioneer and leading provider of IIM systems, having developed expertise in the deployment of complex IIM systems with numerous clients throughout the world, to develop new alliances with leading global providers and increase sales. During 2014 an initiative was started by the two main standard organizations, ISO/IEC and ANSI/TIA, to define IIM systems, including the functions, values and integration capabilities of such systems. We strive to ensure that these IIM standards will be leveraged into any of our IT environment solutions, such as DataCenters and IT enterprises. Beamcaster™. The indoor network for commercial and residential office space is currently dominated by cabling infrastructure of copper or optical fibers, with the use of Wi-Fi routers in open spaces. We believe the key challenges that concern participants in these markets include an overly complex design of network infrastructure, costly and timely installation, security and performance. Our Beamcaster™ solution is intended to address these challenges by reducing the need for both cabling and switches, while (1) significantly enhancing organizational security using symmetrical, bi-directional optical links, (2) reducing the need for cabling, and (3) initially offering competitive bandwidth of 1 to 10 GBPS. 17 While we believe that our Beamcaster™ product will be suited for multiple environments, our initial focus is on open space indoor use, labs and exhibition halls, where easy deployment and the ability to have a direct sight line between the central station and the user station can be easily maintained. We believe that our Beamcaster™ solution will present an attractive offering for customers who want to deploy an ultra-high-speed network infrastructure in an expedited and cost-effective manner, including customers looking to replace their old low-performance network cabling infrastructure. Our Strategy Our objective is to utilize our new products-in-development, such as our Beamcaster™ and PatchView Plus, to penetrate new potential markets and leverage our innovative IIM technologies to lead the enterprise data center industry with optimized managed infrastructure. Key elements of our strategy to achieve these objectives include: ● Strategically Expand Our Product Lines. Our close relationships with our customers provide us with valuable insights into the enterprise data center market needs and trends. In addition, our system-level expertise, engineering talent and broad technology portfolio provide us with a strong foundation for delivering new products and solutions. We plan to continue to leverage these benefits to develop and enhance our product offerings. In particular, we expect to expand into adjacent markets through organic development and strategic partnerships. ● Extend Our Technology Positioning. We intend to leverage our positioning as a full solution provider in highly usable, flexible, fast-return on investment enterprise data center infrastructure management solutions. ● Realign our Selling and Marketing Capabilities. We plan to reinforce our competitive positioning through realignment of sales personnel and marketing activities. ● Expand and Leverage our Strategic Relationships. We believe that a significant market opportunity exists to sell our solutions with the complementary products and services provided by other organizations, especially leading global providers in our markets. We plan to extend our existing strategic relationships and develop new alliances with leading global providers in order to extend the functionality of our solutions and increase sales. ● Increase Operational Efficiency and Flexibility. We will also continue to focus on improving the operational efficiency and professional management of all of our operations, while achieving greater capacity utilization and flexibility and continuing to optimize our supply chain. Our Products Enterprise Solutions. More than a decade ago, we introduced IIM to the enterprise information technology (IT) world. The underlying premise of IIM was to bring intelligent “self-awareness” to the physical network infrastructure, thereby enabling it to be automatically mapped and monitored. Using accurate and comprehensive information about the presence and status of all network components, our IIM solutions are able to implement a broad range of applications, such as guided MACs (Moves Adds and Changes), automatic provisioning and troubleshooting, thereby affording comprehensive visibility and control into the layer network infrastructure. As such, our systems are designed to improve planning and deployment while optimizing daily operations, increasing the efficiency of the IT staff, enhancing network continuity, improving security and reducing overall network cost-of-ownership. 18 Our main IIM solution, known as PatchView™, includes our PatchView Manager infrastructure management software (previously known as Centermind andPV4E) and a broad line of associated hardware products, which are used together to secure real time connectivity information with respect to the data network’s connectivity infrastructure. Currently, PatchView™ hardware is offered in a traditional cross-connect topology, the PatchView Max. We began marketing our new inter-connect hardware configuration, PatchView Plus or PV+ product family during the second half of 2013 and have sold and installed to date some pilot installations. The PV+ hardware product family will support both inter-connect and cross-connect network topologies reducing the amount of space required for inter-connect installations, the required bill of materials and increasing the efficiency, performance and security within the organization. Commencing in early 2012, we also began to offer our CenterMind™ data center management software (previously known as PV4E) either as a stand-alone solution for data centers or as a software combined with integration services tailored and provided by RiT. In addition, we expanded this stand-alone software to support comprehensive monitoring of PDUs, monitoring environmental parameters in data centers and to enable easy integration into the customer work flow, enhanced reporting and dashboard capabilities. Integrating our IIM hardware solutions with the advanced functionality of CenterMind™ results in a system that is designed to provide superior space, connectivity and security management capabilities, enabling the system to deliver a new level of control for data center managers and achieve a previously unreachable level of performance optimization for data center operations. In addition to our PatchView™ hardware and CenterMind™ software products, we also offer SMART Cabling System™, our end-to-end structured network infrastructure solution designed for both copper and fiber cabling environments. Indoor Wireless Optical Solutions.Our Beamcaster™ product is the first of our indoor wireless optical network products. Beamcaster™ is a system comprised of symmetrical, bi-directional optical links that allow high-speed, high-bandwidth transmission through optical signals between the central station and the user station. A Beamcaster™ deployment will require a central station (ODU), typically fitted to the ceiling, that can currently serve up to eight user stations (Smart Outlet) via a line-of-sight optical connection, which is connected back to the corporate backbone local area network (LAN) via only one fiber optic or copper cable. The Beamcaster™ technology uses special collimated infra-red beam technology that increases its operational range while assuring maximum security over the link. An electro-optical feature will also enable alignment of the infra-red signal to compensate for narrow beam collimation issues. We believe that the Beamcaster™ product will enable companies to achieve their high-speed, high-bandwidth network needs by reducing the need for today’s cumbersome cabling networks and switching panels. We anticipate that the use of Beamcaster’s™ robust, cost effective and high-performance optical connections will also reduce the time and effort required to design and install traditional cable-based network infrastructure while significantly enhancing network performance, flexibility and security and allowing quick and easy deployment. It brings a unique approach to open-space networking that delivers the ultra-high bandwidth of structured cabling without the related infrastructure expenses, while significantly enhancing organizational security using symmetrical, bi-directional optical links, making it less susceptible to hacking than Wi-Fi networks. Nevertheless, the success of this new line of products will depend on market acceptance as well as other factors. During 2014, we identified a number of issues in our Beamcaster product relating to the number of ports in the product andthe optimal market for this product (i.e., high density open space offices), and are currently working on upgrading the Beamcaster configurationas well as making marketing efforts to penetrate said optimal market. In order to leverage the IWON technology for other commercial applications, we continue to invest resources in developing and commercializing this technology. For example, we are currently examining additional potential applications for our IWON technology, primarily for a few industrial fields such as robotics communication applications. 19 Salesand Marketing General Our IIM sales and marketing strategy has relied primarily upon sales through independent distributors, resellers/integrators, OEMs and other strategic alliance partners with major cabling companies. Most of our customers in the Enterprise market do not have a contractual obligation to purchase products from us. During the fiscal year ended December 31, 2014 we had three customers that represented 20%, 14% and 12% of our total sales, respectively. During 2013 we had three customers that represented 16%, 10% and 10% of our total sales, respectively, and during the fiscal year ended December 31, 2012 we had four customers that represented 14%, 12%, 10%, and 10% of our total sales, respectively. See Note 8 to ourConsolidated Financial Statementsincluded elsewhere in this annual report. For additional details regarding the breakdown of our revenues by geographical distribution and by type of activity, see "Item 5.A - “Operating and Financial Review and Prospects – Operating Results – Results of Operations.” Enterprise Solutions The sales and marketing strategy for this product line utilizes the following channels: · Distributors: Our distributor network includes a broad variety of distributors as well as value-added resellers (VARs), systems integrators and installers, in regions throughout the world. As a general rule, our distributors sign non-exclusive International Distributor Agreements. In the United States, we sell our products through our wholly-owned subsidiary, RiT Technologies, Inc., which sells our products primarily through independent manufacturers’ representatives, distributors and system integrators. Most of our distributors are not bound to deal with us exclusively nor contractually subject to minimum purchase requirements with respect to our products or solutions. In the CIS market, we have designated STINS COMAN, our principal shareholder, as our non-exclusive distributor, and most recently we designated RiT CIS as an additional non-exclusive distributor for this territory. For the Singapore and South Asia markets, we recently designated Stins Engineering PTE Ltd. as our non-exclusive distributor in such territory. For more information, see “Item 7.B - Related Party Transactions” below. Our distributors serve as an integral part of our marketing and service network around the world. We invest significant sales, technical and marketing resources on our distributors, providing them with ongoing training, communications and support. Our employees regularly visit distributors’ sites, and we organize meetings, focused events and technical seminars, and participate in industry conferences and trade shows periodically to further advance our relationships and to familiarize distributors with our products. In addition, in co-operation with our distributors, we advertise in local publications, contribute editorials to journals and prepare direct mailings (both print and electronic) focusing on our products. In January 2015, we decided to change the business model we use for the sale of our horizontal cables (which form part of our SMART Cabling System™). Under the new royalties model, instead of RiT ordering, selling and delivering horizontal cables, a license is granted to our suitable international distributors to place orders with our manufacturer, with direct delivery to and sale by the relevant distributor in the respective territory. RiT retains control of orders and quality checks at the manufacturer factory and, in return for such license, RiT is entitled to royalties payment of any horizontal cable sold by these distributors. 20 · OEM Partners: Our OEM partners sell our products under their own brands as a component of the complete solutions that they provide to their customers. In some regions, we also have local OEM partners. We support our OEM partners with training, sales materials and technical support and in some cases, we carry out joint marketing and sales activities with such partners. In addition, our sales force is responsible for large projects and strategic accounts as well as carrying out marketing and sales activities through existing channels. We maintain a representative office and/or local representatives for technical support and sales support in Beijing and Shanghai, China; London, U.K.; and Mumbai, Chennai and Delhi, India. In 2014, distributors and OEM partners accounted for approximately 93% of our total enterprise sales, compared to 94% in 2013. Beamcaster™ We began marketing our Beamcaster™ product during the first quarter of 2013, and commenced sales of initial pilot installations during the third quarter of 2013. Our Beamcaster™ sales and marketing strategy is expected to focus in China and the United States primarily through business and strategic partners. Seasonality We have not identified any specific seasonality trends in regards to the sale of any of our products or services. Manufacturing Enterprise Solutions In general, we use sub-contractors to manufacture our products and components, reserving the use of our limited manufacturing facilities located in Tel Aviv, Israel for final assembly, testing and quality control of materials, subassemblies and systems. The majority of our products and components are manufactured, assembled and tested by subcontractors according to our designs and specifications. Our manufacturing process requires unique production and testing equipment that was designed and produced especially for our products. Since we outsource our manufacturing process to third-party assembly and manufacturing vendors, these vendors have the required know-how, certifications and special tooling needed for production of our products. Generally, the prices of components used in our products are not volatile, however, if we are unable to continue to acquire products from these vendors on acceptable terms, or should any of them cease to supply us with such products for any reason, we may not be able to identify and integrate an alternative source of supply in a timely fashion or at the same costs. In addition, certain components used in our products and solutions are presently available from, or supplied by, only one source, and certain other components are available from a limited number of sources. Although we generally do not have long-term supply contracts with our component suppliers, we have generally been able to obtain supplies of components and products in a timely manner. However, in the event that certain of our suppliers or contract manufacturers were to experience financial or other difficulties that result in a reduction or interruption in supply to us, our results of operations would be adversely affected until such time as we established alternate sources. 21 Beamcaster™ The final production and testing is currently being performed at RiT's facilities. We plan to evaluate the outsourcing of our production and assembly process in the future. Customer Service and Support Enterprise Solutions We believe that providing a high level of customer service and support to our end-user customers is essential to the success and acceptance of our products and solutions. As such, we operate a technical support help desk to support our distributors and customers worldwide via phone, fax, e-mail and on-site visits. We also publish applications and technical notes for distributors, integrators, manufacturers’ representatives and end-users to assist them with the use of our products more efficiently. In certain territories, we maintain local customer support personnel. In addition to our direct service and support activities, our worldwide OEMs, distributors and representatives provide sales, service and technical support functions (first and second level support) for our products and solutions to end-user customers in their respective territories. They offer technical support in the end-user's language, attend to customer needs during local business hours, translate our product and marketing literature into the local language and conduct user programs and seminars. We conduct periodic technical seminars in Israel and other countries to qualify and further advance the technical knowledge of our distributors and installers in the use of our products and solutions. We also conduct technical seminars for staff of our OEM partners in various parts of the world. In general, we provide a 12-to-24 month warranty on all of our hardware products except for SMART Cabling System components, for which, when installed by a certified cabling installer registered with us, we provide a 20-to-25 year warranty for system performance.In connection with sales of the Beamcaster product to date, we have provided a limited "repair or replace" warranty for 12-15 months. We offer second and third level maintenance and support services for our software products to OEMs and distributors and first, second and third level maintenance and support services to our direct customers. Beamcaster™ We began marketing our Beamcaster™ product during the first quarter of 2013, and commenced sales of initial pilot installations during the third quarter of 2013. We are currently directly supporting these pilot installations. We are currently developing our Beamcaster™ customer service and support program and will finalize the program prior to mass market sales. Proprietary Rights We rely upon a combination of patents, designs, patent applications, trademarks, copyrights, trade secret laws, contractual restrictions and technical measures to establish and protect our proprietary rights in our products, systems and technologies. We currently have a total of 46 registered designs of various scope in the United States, Benelux, Brazil, China, Europe, France, Germany, India, Ireland, Israel, Japan, Russia, Singapore, Switzerland, South Africa and the United Kingdom, and two pending designs in Israel. We also currently have 51 patents of various scopes in the United States, China, Israel, Germany, Spain, France, the United Kingdom, Italy, Czechoslovakia, Taiwan and Japan, one international patent application and 18 patent applications pending in the United States, China, India, Brazil, Israel, European Patent Office and Japan that seek to cover certain aspects of our technologies including technologies embodied in our PatchView (including cabling), PairView and Beamcaster technologies. During 2014, we obtained several new patents and filed new patent applications in a number of jurisdictions, including patent applications that we filed in connection with our Beamcaster product in the United States, European Union, Israel,China, India, Japan and Brazil. 22 We have also obtained trademark registrations in the United States, European Union, Brazil, China, and India for our name “RiT” together with our logo and for our products “PatchView” in the U.S. and EU and “Centermind” in the United States, Israel, European Union, Brazil, India, Russia and China. In 2012 we acquired the Beamcaster technology from Invencom pursuant to the terms of our MOU with Invencom, as discussed in “Related Party Transactions” below, and in April 2013 we filed trademark applications for the Beamcaster and its logo in the United States, European Union, Israel, Brazil, China, India and Japan. In addition, we enter into nondisclosure and confidentiality agreements with our employees and with certain partners, suppliers and customers with access to proprietary information. Although we cannot assure that the steps we have taken to protect our proprietary rights will be adequate to prevent misappropriation of our technology or independent development and sale by others of software products with features based upon, or otherwise similar to, those of our products and solutions, we intend to vigorously pursue those who commit infringement in order to protect our proprietary technology. Given the rapid pace of technological development in the communications industries, we cannot assure that certain aspects of our products and solutions do not or will not infringe on existing or future proprietary rights of others. Although we believe our technology has been independently developed and that none of our technology or intellectual property infringes on the rights of others, third parties could assert infringement claims against us in the future. If such infringement is found to exist, we may attempt to receive the requisite licenses or rights to use such technology or intellectual property. However, we cannot assure that such licenses or rights can be obtained under acceptable terms or obtained at all. In addition, the laws of the foreign jurisdictions in which we sell and seek to sell our products (such as China) may afford little or no protection of our intellectual property rights. We cannot assure that the protection provided to our intellectual property rights by the laws and courts of foreign nations will be substantially similar to the remedies available under U.S. law. We also cannot assure that third parties will not assert infringement claims against us based on foreign intellectual property rights and laws that are different from those established in the United States. In addition, patents and other intellectual property rights held by third parties in specific territories could prevent or discourage us from selling our products in such territories. Competitive Position Enterprise Solutions Competition in our markets is intense. Many companies develop and sell products that directly or indirectly compete with our products. We believe that the principal competitive factors in this market are product price-performance ratio, brand name recognition, technical features, quality, price, and customer service and support. We cannot assure that we will be able to compete successfully in the future with existing or anticipated competitors. Many of our existing and potential competitors have or are likely to have more extensive engineering, manufacturing, marketing and distribution capabilities (including direct sales forces) and greater financial, technological and personnel resources than we do.Moreover, we cannot assure that we will be able to differentiate our products from the products of our competitors or to develop or successfully introduce new products which are less costly or offer better performance than those of our competitors. In addition, our existing and prospective competitors may have established, or may in the future establish, relationships with our existing and potential customers, which could have a material adverse effect on our ability to compete. 23 We are aware of a number of products currently in the market that compete directly with our enterprise solutions, such as: the iTRACS Infrastructure Manager, the Quareo and the imVision systems (all by Commscope Inc.); MapiT G2 (by Siemon Interconnect Solutions); MIIM (by Molex Incorporated); PanView IQ and PanView systems (by Panduit Corp.); Intact (by Leviton Manufacturing Co., Inc.) and R&MinteliPhy (by Reichle & De-Massari AG). However, we believe we are differentiated by our positioning as a complete solution provider for comprehensive enterprise solutions, the strength of our technologies, the depth of our product portfolio and the breadth of our experience in this marketplace, as well as by our competitive prices. Although many vendors offer various aspects of enterprise solutions, relatively few currently offer a broad portfolio of products ranging from fully-featured, end-to-end systems with an in-depth visibility of connectivity, utilization, power consumption and environmental parameters, like our comprehensive solutions. Our SMART cabling products compete with Commscope (SYSTIMAX division), TE Connectivity Ltd., Panduit Corp., Legrand and the Siemon Company, each of which develops and sells products that directly or indirectly compete with our structured cabling infrastructure. Beamcaster™ While there are indoor wireless radio-frequency network solutions in the market, we are not aware of any direct competitors with our Beamcaster™ product that utilizes symmetrical, bi-directional optical links. Consequently, we believe that our Beamcaster™ solution, once commercially available, will compete with traditional structured cable systems primarily in high density open-space offices. We believe that, when used in high density open-space offices, the main advantages of Beamcaster™ over traditional cable systems will be: · Lower cost: Beamcaster™ will significantly eliminate the need for today’s cumbersome cabling networks and reduces the usage of switching panels, thereby introducing a cost-effective solution; · Fast and easy deployment: Beamcaster™ will significantly reduce the time required to install network infrastructure within a room; · Flexibility and ease of use: Beamcaster™ will substantially simplify the installation process typically associated with traditional structured cable systems; and · Environmental Friendly System.Beamcaster™ will offer a “green” system because its deployment significantly reduces the demand for horizontal cabling and exploits less natural resources. Government Regulations General Israel has the benefit of a free trade agreement with the United States that, generally, permits tariff-free access into the United States for products produced by us in Israel. In addition, as a result of an agreement entered into by Israel with the European Union, or the EU, and countries remaining in the European Free Trade Association, or EFTA, the EU and EFTA have abolished customs duties on Israeli industrial products. 24 Grants from the Israeli Office of the Chief Scientist See Item "5C. - Research and Development, Patents and Licenses - Grants from the Office of the Chief Scientist" below in this annual report. Environmental Regulation Our products are sold worldwide and, consequently, are subject to environmental laws and regulations which vary from country to country. For example, our European activities require us to comply with European Union Directives with respect to product quality assurance standards and environmental standards. Directive 2002/95/ec of the European Parliament on the Restriction of the Use of Certain Hazardous Substances in Electrical and Electronic Equipment, also known as the RoHS Directive, provides that producers of electrical and electronic equipment may not place new equipment containing lead, mercury and certain other materials deemed to be hazardous, in amounts exceeding the set maximum concentration values, on the market in the European Union. European Directive 2002/96/EC on waste, electrical and electronic equipment, known as the WEEE Directive, makes manufacturers of electrical and electronic equipment financially responsible for specified collection recycling, treatment and disposal of past and future covered products. We require our suppliers for components and sub-system modules to comply with these requirements, and some of our products have been modified to meet these directives. Complying with these directives imposes some additional costs and administrative burden on us. To our knowledge, compliance with environmental laws and regulations has had no material effect on our operations to date. However, we could incur substantial costs, including cleanup costs, fines and civil or criminal sanctions, third-party damages or personal injury claims, if we were to breach environmental laws, if our products were found not to comply with environmental laws or if we become subject to newly enacted environmental laws and regulations in the markets in which we operate. 4. C.Organizational Structure We were incorporated under the laws of the State of Israel in 1989 as a company limited by shares. Our wholly-owned subsidiary in the United States, RiT Technologies, Inc., was incorporated in 1993 under the laws of the State of New Jersey and is primarily engaged in the selling and marketing of our products in the United States. In 1997, we incorporated a wholly-owned subsidiary in Israel, RiT Tech (1997) Ltd., which was intended to make various investments, including in our securities. RiT Tech (1997) Ltd. is inactive but holds 2,125 of our ordinary shares. Pursuant to the Israeli Companies Law, the shares held by our subsidiary do not bear any voting rights. 4.D.Property, Plants and Equipment General. Other than the leased properties described below, we do not own or lease any material tangible fixed assets. Israel. We lease an aggregate of 15,758 square feet of office and manufacturing premises in Tel Aviv, Israel and 6,544 square feet of warehousing premises in Rosh Ha’ayin, Israel. These leases expire in December 2016 and June 2015, respectively. Aggregate annual lease payments in 2014 for the Tel Aviv and Rosh Ha’ayin premises were approximately $480,000, compared with $395,000 in 2013. 25 Other Locations. We lease approximately 1,400 square feet of office premises for our representative office in Beijing, China and approximately 1,888 square feet of office premises for our United States subsidiary in Mahwah, New Jersey. The annual rent for all of these premises was approximately $70,000 in 2014, compared with $91,000 in 2013. In September 2014 we terminated the lease agreement in Mahwah, New Jersey and since then, we use the office space of one of our service providers in Ridgewood, New Jersey, for no additional consideration. Outlook. We believe that our facilities listed above are suitable and adequate for our operations as currently conducted and as currently foreseen. In the event that additional facilities are required, we believe that we could obtain such facilities at commercially reasonable rates. ITEM 4A. UNRESOLVED STAFF COMMENTS Not applicable. ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 5.AOperating Results You should read the following discussion of our financial condition and results of operations in conjunction with our annual consolidated financial statements and the related notes included elsewhere in this annual report. These financial statements have been prepared in accordance with U.S. GAAP. The following discussion contains forward-looking statements that involve risks and uncertainties. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, but not limited to, those set forth in “Risk Factors” above. Overview We commenced operations in 1989. We are a leading provider of IIM solutions and a developer of an innovative indoor optical wireless technology solution. Our IIM products provide and enhance security and network utilization for data centers, communication rooms and work space environments. They help companies plan and provision, monitor and troubleshoot their communications networks, maximizing utilization, reliability and physical security of the network while minimizing unplanned downtime. Our IIM solutions are deployed around the world, in a broad range of organizations, including data centers in the private sector, government agencies, financial institutions, airport authorities, healthcare and education institutions. Our Beamcaster™ product is the first of our indoor optical wireless technology solutions. It is designed to help customers streamline deployment, reduce infrastructure design, installation and maintenance complexity and enhance security in a cost effective way. During the third quarter of 2013, we commenced selling initial pilot installations of Beamcaster™. Financial Highlights For Full Year 2014 Revenues: 2014 revenues totaled $6.6 million, a 41% decrease compared with $11.2 million in 2013. The decrease was attributable primarily to decreased sales in Asia Pacific, Latin America and Europe. We believe the decrease in sales in these regions is primarily as a result of the geopolitical situation in these regions (e.g., the elections in Brazil and India) and the economic crisis in Russia, which impacted potential infrastructure projects in these regions. As we publicly released, at the end of 2014 and the beginning of 2015, RiT entered into several Agreements (i.e. an OEM Agreement with Belden for Asia Pacific; an MOU with WIPRO for India; a distributor Agreement with RiT CIS Ltd. for the Russia and CIS and a distributor Agreement with Stins Engineering for Singapore and South Asia), which have the potential to increase our sales volume in 2015.In addition, our new Beamcaster and Patch View Plus products are yet to achieve satisfactory sales results up to now. We continue to make efforts towards higher sales of the new products which can lead to higher sales revenues in the future. 26 Cost of sales: Cost of sales as a percentage of revenues in 2014 was 78%, compared to 70% in 2013. Our cost of sales percentage was higher in 2014 as compared to 2013, as a result of decrease of $4.6 million in sales offset by decrease of $2.5 million in variable costs and decrease of $0.1 million in fixed costs. Operating expenses: Operating expenses for 2014 totaled $10.7 million, a decrease of 16% compared with $12.7 million in 2013. R&D expenses were lower primarily a result of a decrease in employee compensation in our R&D department of approximately $0.7 million compared to 2013, a decrease in stock-based compensation expenses in 2014 of approximately $0.2 million as compared to 2013 as well as decreased development costs of new products of approximately $0.6 million in 2014 as compared to 2013. S&M expenses were lower attributable to decreased sales and marketing expenses of approximately $0.4 million, decreased costs of certain ineffective sales channels during 2014. Net loss:Net loss for 2014 was $9.4 million compared with $9.5 million in 2014. The decrease in net loss was related primarily to reduction in costs offset by the decrease in sales. Liquidity: Our cash and cash equivalents decreased from $5.2 million as of December 31, 2013 to approximately $1.6 million as of December 31, 2014, primarily as a result of cash used in operations of approximately $7.5 million during 2014, partially offset by draw-downs under the Convertible Loan Agreement during 2014 in a total principal amount of$4.0 million. As of December 31, 2014, we had drawn down a total principal amount of approximately $30.9 million under the Convertible Loan Agreement, of which $29.9 million has been converted into our ordinary shares in accordance with the Convertible Loan Agreement. As of December 31, 2014, we could borrow up to an additional $14.1 million from STINS COMAN under the Convertible Loan Agreement. Shareholders’ equity: Our shareholders’ equity decreased from $7.4 million as of December 31, 2013 to approximately $3.9 million as of December 31, 2014 as a result of our losses recorded during 2014 offset by the conversions by STINS COMAN of a total principal amount of approximately $5.0 million of the Convertible Loan into our ordinary shares. Critical Accounting Policies The preparation of our financial statements in conformity with generally accepted accounting principles requires us to make estimates, judgments and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. We evaluate our estimates on a regular basis and may revise our estimates. We base our estimates on historical experience and various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent. Some of those judgments can be subjective and complex, and consequently, actual results may differ from those estimates. For any given individual estimate, judgment or assumption made by us, there may be alternative estimates, judgments or assumptions, which are also reasonable. 27 The following sections include references to certain critical accounting policies that are impacted significantly by judgments, assumptions and estimates used in the preparation of our consolidated financial statements. These policies are also discussed in Note 2 to our consolidated financial statements included elsewhere in this annual report. We believe that the following significant accounting policies are the basis for the most significant judgments and estimates used in the preparation of our consolidated financial statements: Revenue recognition We follow very specific and detailed guidelines for the measurement of revenue, several of which are discussed below. However, such guidelines may require the exercise of certain judgments, estimates and assumptions. Contracts and customer purchase orders are generally used to determine the existence of an arrangement. We assess whether the fee is fixed or determinable based on the payment terms associated with the transaction and whether the sales price is subject to refund or adjustment. We assess collectability based primarily on the creditworthiness of the customer as determined by credit checks and analysis, as well as the customer’s payment history. When the sale arrangement includes customer acceptance provisions, revenue is not recognized before we have demonstrated that the criteria specified in the acceptance provisions have been satisfied, including a written approval received from the customer. We apply the guidance in Accounting Standards Codification, or ASC, No. 605, “Revenue Recognition”, to determine if the contract or arrangement contains more than one unit of accounting, as defined in ASC No. 605, and, if applicable, the allocation of the arrangement consideration to such units of accounting. All of our contracts include a warranty period and some also include training services. We have no obligation to provide installation services or customer service and support with sales of our products. In some cases, we offer support agreements as separate items with their own prices and sales terms. We believe that in the future these services/features may be sold separately, after the delivery of the systems. We sell most of our products and solutions through distributors, strategic alliance partners, value-added resellers, system integrators, OEMs and installers. We generally recognize revenue at the time of shipment to such distribution channels. Amounts received from customers prior to product shipment are classified as advances from customers. We generally do not grant the right to return except for replacement of defective products, for which a warranty allowance is recorded. Allowances for product warranties In general, we provide a 12-to-24 month warranty on all of our hardware products except for SMART Cabling System components, for which, when installed by a certified cabling installer registered with us, we provide 20-to-25 year warranty for system performance. The balance sheet provision for warranties for all periods through December 31, 2014 is determined based upon our experience regarding the relationship between sales and actual warranty expenses incurred. See Note 2 to our consolidated financial statements included elsewhere in this report. This determination may require the exercise of certain judgments, estimates and assumptions. 28 The warranty for our products is a basic manufacturer warranty accounted for under ASC No. 450, “Contingencies”, and is not a portion of multiple element revenue. Besides the warranty period, we have no obligation for continuing customer service and support. Allowances for doubtful accounts Our financial statements include an allowance that we believe adequately reflects the potential loss inherent in existing receivables for which collection is in doubt. In determining the adequacy of the allowance, we base our estimate on information-at-hand regarding the financial situation of debtors, the volume of their operations, the age of the balance owed, evaluation of security received from them or their guarantors and the existence of credit insurance policies and the terms of payment. If there is a substantial deterioration in a major customer’s credit worthiness, or if actual defaults are higher than our historical experience, our estimates of the recoverability of amounts due to us could be adversely affected. This would result in an increase in our allowance for bad and doubtful debts, resulting in an increase in our general and administrative expenses and a decrease in our trade receivables. The balance sheet allowance for doubtful debts for all the periods through December 31, 2014 is determined as a specific amount for all accounts for whom collection is uncertain. In performing this evaluation, significant judgments and estimates are involved based upon the factors that affect a debtor’s ability to pay, all of which can change rapidly and without advance warning. Inventories Inventories are stated at the lower of cost or market. In respect of work-in-process and finished products, the cost of raw materials and components is determined using the Weighted Average Cost Method and labor costs, and the cost of overhead components is determined on the basis of actual manufacturing costs. In determining inventory value, we make assumptions as to the market value of inventory. If there is a sudden and significant decrease in demand for our products or there is a higher risk of inventory obsolescence because of a rapidly changing technology and customer requirements, we may be required to increase our inventory write–downs and our gross margin could be adversely affected. In addition, we add the overhead from our manufacturing process to the cost of our inventory items. The amount of overhead allocated to cost of revenues is reviewed and updated periodically. We had write-offs of inventory at the amount of approximately $0.6 million in each of 2014 and 2013. Accounting for Stock-based Compensation As of December 31, 2014, we had several employee compensation plans, which are more fully described in “Management – Compensation of Directors and Officers – Share Option Plans”. Prior to January 1, 2006, we accounted for those plans under the recognition and measurement provisions of ASC No. 718, “Compensation – Stock Compensation”, and related interpretations as permitted by ASC No. 718. Effective January 1, 2006, we adopted the fair value recognition method detailed in ASC No. 718 using the modified prospective transition method. Under that transition method, compensation cost recognized includes: (a) compensation cost for all share-based payments granted prior to, but not yet vested as of January 1, 2006, based on the grant date fair value estimated in accordance with the original provisions of ASC No. 718, and (b) compensation cost for all share-based payments granted subsequent to January 1, 2006, based on the grant date fair value estimated in accordance with the provisions of ASC No. 718. The fair value of each option grant is estimated on the date of grant using the Black - Scholes option pricing model using the following assumptions: ● The current price of the share is the fair market value of such shares at the date of issuance; 29 ● Dividend yield of zero percent for all relevant periods ● Risk free interest rates are as follows: Year ended December 31, Interest rate (%) ● In 2014, grants of options totaled 132,608; ● In 2013, grants of options totaled 557,000; ● In 2012, grants of options totaled 338,038; ● Expected term of 1 – 4 years for each option granted; and ● Volatility ranged between 88.0% - 114.9%, 130.7% - 133.6% and 130.3% - 134.4% for options granted during the years ended December 31, 2014, 2013 and 2012, respectively. Most of our option awards are generally subject to ratable vesting over a service period. In those cases, we recognize compensation cost on a straight-line basis over the requisite service period for the entire award. Accounting for Income Taxes ASC No. 740, "Income Taxes", contains a two-step approach to recognizing and measuring uncertain tax positions. The first step is to evaluate the tax position taken or expected to be taken in a tax return by determining if the weight of available evidence indicates that it is more likely than not that, on an evaluation of the technical merits, the tax position will be sustained on audit, including resolution of any related appeals or litigation processes. The second step is to measure the tax benefit as the largest amount that is more than 50% likely to be realized upon ultimate settlement. As part of the process of preparing our consolidated financial statements, we are required to estimate our income taxes in each of the jurisdictions in which we operate. This process requires us to estimate our actual current tax exposure and make an assessment of temporary differences resulting from differing treatment of items, for tax and accounting purposes. We have recorded a valuation allowance of approximately $20.0million as of December 31, 2014, which relates primarily to the total value of the deferred tax asset consisting of our net operating loss carry-forwards. This indicates our management’s current determination that because we have yet to generate taxable income, we cannot determine that it is more likely than not that we will be able to use this asset in the future. For the year ending December 31, 2014, we did not generate any taxable income. In the event that we generate taxable income in the future, we may be required to adjust our valuation allowance. While we believe the resulting tax balances as of December 31, 2014, 2013 and 2012 are appropriately accounted for in accordance with ASC No. 450 and ASC No. 740 as applicable; the ultimate outcome of such matters could result in favorable or unfavorable adjustments to our consolidated financial statements. We believe that we adequately provided for any reasonably foreseeable outcomes related to tax audits and settlement. However, our future results may include favorable or unfavorable adjustments to our estimated tax liabilities in the period the assessments are made or resolved, audits are closed or when statutes of limitation on potential assessments expire. See Note 7 to our consolidated financial statements included elsewhere in this annual report. 30 Results of Operations The following table sets forth, for the periods indicated, certain financial data expressed in dollars (U.S. dollars in thousands) and as a percentage of total revenue: Year Ended December 31, Sales $ 100.0 % $ 100.0 % 100.0 % Cost of sales 78.5 % 70.3 % 83.7 % Gross profit 21.5 % 29.7 % 16.3 % Operating expenses Research and development, net 41.8 % 36.9 % 46.5 % Sales and marketing 59.6 % 42.8 % 64.8 % General and administrative 60.7 % 34.0 % 36.1 % Total operating expenses 162.2 % 113.7 % 147.3 % Operating loss (9,315 ) (140.7 )% (9,399 ) (84.1 )% ) (131.1 )% Financing expenses, net (77 ) (1.2 )% (129 ) (1.2 )% ) (0.6 )% Other expenses, net (7 ) (0.1 )% - - Loss before income tax expense (9,399 ) (142.0 )% (9,528 ) (85.2 )% ) (131.7 )% Taxes on income - - - Net loss $ ) (142.0 )% $ ) (85.2 )% ) (131.7 )% Comparison of 2014 and 2013 Sales.Sales consist of gross sales of products less discounts. For additional details regarding the manner in which we recognize revenues, see the discussion under “Critical Accounting Policies - Revenue Recognition” above. Substantially all of our revenues during 2014 and 2013 were from sales of our enterprise solutions. The following table provides a breakdown of our revenues (including maintenance and services revenues) by geographical area (based on location of customers) and relative percentages of our total revenue during the periods indicated (U.S. dollars in thousands): Twelve Months Ended December 31 United States $ 2
